DETAILED ACTION
1.          Claims 1-12 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 7/27/2022, the Office acknowledges the current status of the claims: claims 1-7 and 10-12 have been amended, and no new matter appears to be added.
3.          In response to the amendments received in the Office on 7/27/2022, the rejections of claims 1-12 under 35 USC §112(b) have been withdrawn.

Allowable Subject Matter
4.          Claims 1-12 are allowed.
5.          The following is an examiner’s statement of reasons for allowance:  in accordance with MPEP 1302.14, the Examiner is of the opinion the actions presented and replies with amendments filed by the Applicant make evident the reasons of allowance and satisfy the record as a whole. Applicant's remarks filed 7/27/2022 with regards to United States Patent Application Publication 2014/0355582 A1 to Kamath et al. have been considered and are persuasive.        
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
6.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        August 17, 2022